Title: To Alexander Hamilton from James McHenry, 30 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            Trenton War department 30. August. 1799.
          
          I have received your letter of the 28. instant, informing that General Wilkinson had mentioned to you that the Second and third Regiments are destitute of Surgeons, that he particularly recommended James Boyd Junr and Samuel Hayes as Mates, and that the Troops have suffered severely from the want of medical men.
          It has always been a rule with me, the moment I was apprized that any garrison or portion of the Western or frontier Army stood in need of medical assistance, to add to the regular regimental Surgeons and mates, as many temporary Surgeons mates, as were sufficient to the occasion.
          The annexed list will shew you that the 1. 2. 3. and 4 Regs. of Infantry have Surgeons & the 3d and 4. have each one mate. That the 1 Regiment of Artillerists and Engineers has a Surgeon and Mate, and till lately had two other mates; that the Second regiment of Artillerists and Engineers has its Surgeon and two Mates; that there are in service  besides twelve temporary Surgeons Mates; that three of the latter are on the Georgia frontier, one in Tennessee, four with the North Western and Mississippi Troops—one at Charleston, one at Norfolk, one at Portland, and one subjected to your orders. Thus it appears that there are in service the full complement of Surgeons and five temporary Surgeons mates, beyond the number of mates allowed to the before mentiond Regiments.
          You will be pleased to observe, that I consider the distribution of the medical men to be exclusively with the Generals.
          You will advise anew with General Wilkinson, and if two Mates, additional to those mentioned, are thought necessary, I shall forward appointments as temporary Surgeons Mates for the two Gentlemen recommended.
          I have the honor to be with great respect Your obedient Servant.
          
            James McHenry
          
          Major Genl. Hamilton
        